PER CURIAM
This is a criminal case in which defendant appeals his conviction for promoting prostitution. He assigns as error the court’s admission over timely objection of certain hearsay testimony from two police officers. The state confesses that, if the exceptions taken by defendant to the admission of that evidence were adequate, the court erred. We find the exceptions adequate. The state argues, in the alternative, that the error was harmless, but we hold otherwise.
Reversed and remanded for a new trial.1

 We reject defendant’s alternative contention that there was insufficient evidence to sustain his conviction.